United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 19-2169
                       ___________________________

                                    Kevin Linn

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

 Jeremy Andrews, Deputy Warden, Varner Unit; Michael Bolden, Chief Security
Officer, Varner Unit; Keith Waddle, Disciplinary Hearing Officer; Randy Watson,
   Warden, Varner and Varner SuperMax Units; Raymond Naylor, Disciplinary
    Hearing Officer Administrator, ADC; Ray Hobbs, Former Director, ADC

                     lllllllllllllllllllllDefendants - Appellees
                                      ____________

                   Appeal from United States District Court
                for the Eastern District of Arkansas - Pine Bluff
                                 ____________

                          Submitted: February 5, 2020
                           Filed: February 11, 2020
                                [Unpublished]
                                ____________

Before GRUENDER, BEAM, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.
       Former Arkansas prisoner Kevin Linn appeals the district court’s1 adverse grant
of summary judgment in his pro se 42 U.S.C. § 1983 action, in which he asserted
claims of retaliation and due process violations stemming from a prison disciplinary
proceeding. After careful review of the record and the parties’ arguments on appeal,
we conclude that defendants were entitled to summary judgment. See Hartsfield v.
Nichols, 511 F.3d 826, 829 (8th Cir. 2008) (reviewing grant of summary judgment
de novo; stating that a defendant may successfully defend a retaliatory discipline
claim by showing some evidence the inmate actually committed a rule violation); see
also Sandin v. Conner, 515 U.S. 472, 484-87 (1995) (stating that due process liberty
interests are generally limited to freedom from restraint that imposes atypical and
significant hardship on the inmate in relation to the ordinary incidents of prison life).
Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable James M. Moody Jr., United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Patricia S. Harris, United States Magistrate Judge for the Eastern District
of Arkansas.

                                          -2-